Citation Nr: 1532112	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  15-03 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the reduction in the disability rating for posttraumatic stress disorder (PTSD) from 70 percent to 50 percent, from June 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from December 2007 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased ratings for right and left shoulder disabilities, a right toe disability, left and right wrist disabilities, a right thumb disability, a right elbow disability, left and right knee disabilities, dermatitis, tinnitus, and whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and refractive error of bilateral compound myopic astigmatism have been raised by the record in September and December 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a statement received in February 2015 that has been accepted in lieu of submission of a VA Form 9, Substantive Appeal, the Veteran stated that he wished to appear at a video conference hearing before the Board.  In July 2015 written argument, the Veteran's representative stated that there was no indication the Veteran had withdrawn his video conference hearing request.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the Veteran has indicated he would like to appear at a video conference hearing, remand is necessary to schedule him for such a hearing.
Because the AOJ schedules video conference hearings, the case is REMANDED for the following:

Schedule the Veteran for a video conference hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




